Atkinson, Justice.
The official report states the facts.
1. The person whose declarations were admitted against *36the defendant pai’tnersbip was neither a member of that partnership, nor authorized as its agent to speak for it. He was a broker engaged in an independent business, and the sayings admitted in evidence were addressed to his own, and not to a servant of the defendant, nor were such declarations made in the presence of or acquiesced in by the defendant partnership. The question being as to the liability of the defendant to the plaintiff, and as to whether the credit extended was to the defendant or another, it was altogether incompetent, as negativing the inferences deducible from the defendant’s theory and evidence that the credit, if extended at all, was to another and not to itself, to prove that a broker representing the plaintiff had said to his own servant that he should sell to the defendant rather than to the other person to whom the defendant insisted the credit was extended. Such instructions, the defendant neither knowing of nor acquiescing in, were as to it hearsay merely and not admissible.
2. No discussion of the proposition stated in the second head-note is necessary; the insufficiency of the assignment of error is apparent. Judgment reversed.